Citation Nr: 0738640	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  02-15 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to an effective date earlier than October 16, 
2000, for a 50 percent rating for service-connected PTSD.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

With respect to representation, the Board notes that both 
Polly Murphy, Esq. and Robert V. Chisholm, Esq. have been 
involved in this appeal.  VA regulations stipulate that only 
one service organization, attorney, or agent may represent an 
appellant at any one time for each issue on appeal.  
38 C.F.R. § 20.601 (2007).  In July 2000, the veteran 
appointed Ms. Murphy to represent him in all proceedings 
before VA.  After an appeal, and subsequent to a March 2005 
remand by the Board, the veteran appointed Mr. Chisholm as 
his representative in connection with all proceedings before 
VA.  That action had the effect of revoking all prior 
representation, including Ms. Murphy's power of attorney.  
Subsequently, in May 2005, Ms. Murphy faxed a statement to 
the RO, in which she stated that Mr. Chisholm was the 
veteran's representative only for an issue that had been 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  Ms. Murphy also stated that a member of her 
staff talked with the veteran and that he did not wish to 
revoke her power of attorney for the issues that remained on 
appeal before the Board.  Because the claims file did not 
contain any further correspondence from the veteran on the 
matter of representation, the Board sent a letter to the 
veteran in October 2007 in order to clarify the matter.  The 
letter stated that the Board would assume that the veteran 
wished to have Mr. Chisholm represent him before the Board 
should there be no response to the letter within 30 days.  
There was no response to the letter within 30 days; 
therefore, Mr. Chisholm remains the veteran's lawful 
representative in these matters.

In the decision below, an increased (70 percent) rating for 
PTSD is awarded.  Given the recent decision in Hart v. 
Mansfield, No. 04-2424 (U.S. Vet. App. Nov. 19, 2007), the 
Board must analyze whether a staged rating is warranted based 
on varying levels of disability during the pendency of the 
increased rating claim.  As noted below, the Board finds that 
staging the rating at any level other than 70 percent is not 
warranted.  Therefore, the question before the Board 
regarding the effective date for award of a 50 percent rating 
is altered to reflect the change, namely whether a higher 
rating may be assigned earlier than October 16, 2000.  


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
symptoms that include irritability, anger, anxiety, 
hypervigilance, sleep impairment, nightmares, flashbacks, 
some short-term memory impairment, intrusive thoughts, 
impaired judgment, depressed mood, flattened affect, and some 
suicidal ideation, which likely result in occupational and 
social impairment with deficiencies in most areas.

2.  The veteran filed a claim for an increased rating for 
PTSD on October 16, 2000, which had been rated as 30 percent 
disabling; a higher rating for PTSD was not factually 
ascertainable until after October 16, 2000.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for service-
connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2007).

2.  Entitlement to an effective date earlier than October 16, 
2000, for the award of a higher rating for PTSD is not 
warranted.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000, during the pendency of this 
adjudication.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2007).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Pursuant to the Board's remand, the RO 
issued a notice letter dated in August 2006 that notified the 
veteran and his representative of the information and 
evidence needed to substantiate his claims.  Specifically, 
the RO provided the veteran with the criteria for assigning a 
disability rating and an effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the 
complete notice was not provided until after the RO initially 
adjudicated the veteran's claims, the claims were properly 
re-adjudicated in May 2007, which followed the August 2006 
notice letter.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376-77 (2006).  Consequently, a remand of the issues on 
appeal for further notice is not necessary.

The Board also finds that the August 2006 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
The veteran was also told to send in any evidence in his 
possession that pertained to the claims.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
records from multiple private treatment providers identified 
by the veteran.  Additionally, in November 2000 and April 
2007, the veteran was provided VA examinations in relation to 
his increased rating claim, the reports of which are of 
record.  Furthermore, the veteran was afforded a hearing 
before the Board in July 2004, the transcript of which is 
also of record.  Significantly, the veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his claims on appeal that need to be obtained.

II. Analysis

A. Increased Rating

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The Court has held that consideration 
of the appropriateness of a staged rating is also required.  
See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  

The veteran's service-connected PTSD is currently evaluated 
as 50 percent disabling under Diagnostic Code 9411.  Under 
that diagnostic code, a 50 percent rating is assigned when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

Lastly, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130 (Diagnostic Code 9411) (2007).

A review of the medical evidence reveals that the veteran 
underwent VA psychiatric examination in November 2000 in 
connection with the claim.  The veteran reported symptoms of 
impaired sleep, nightmares, an increase in appetite, 
antisocial behavior, irritability, and intrusive thoughts.  
He was taking antidepressant medication, but had never been 
treated for PTSD.  On psychiatric screening, the examiner 
reported that the veteran was negative for depression, mania, 
anxiety, perceptual disturbances, psychosis, obsessive 
compulsion, social phobia, suicide, homicide, and panic 
attacks.  The veteran was positive for alcohol dependence and 
insomnia.  On mental status examination, the examiner 
reported that the veteran was well groomed, alert, and 
cooperative.  The veteran was oriented and his speech was 
coherent.  His affect was blunted and his mood was sullen.  
The veteran's thought process was goal directed and 
organized, but his though content involved excess worries 
about fellow soldiers that he should have saved.  The 
veteran's insight was impaired in that he had not sought 
treatment for his PTSD.  He had no memory impairment, but his 
impulse control was moderately impaired.  Regarding 
employment, it was noted that the veteran operated his own 
liquor store.  It was also reported that the veteran had been 
married for twenty years, although he and his wife separated 
on an annual basis.  The examiner diagnosed the veteran with 
chronic PTSD and assigned a global assessment of functioning 
(GAF) score of 50.

In November 2001, the veteran submitted a private 
psychological assessment, from P.J.M., M.Ed., dated in 
October 2007.  The veteran reported symptoms of sadness, 
intrusive thoughts, increased fear, isolation, anxiety, 
anger, irritability, hypervigilance, flashbacks, nightmares, 
sleep impairment, difficulty concentrating, and memory loss.  
On examination, P.J.M. reported that the veteran was 
adequately groomed, but mildly disheveled.  He was 
cooperative, but had poor eye contact.  The veteran had a 
flat affect and depressed mood.  P.J.M. reported that the 
veteran was oriented to place and situation.  He had intact 
memories, but had impairment of recent memories.  The veteran 
was not delusional and denied hallucinations.  P.J.M. 
reported that the veteran had suicidal ideation around the 
holidays.  His thought process was within normal limits, but 
it was impaired by paranoid thinking.  P.J.M. reported that 
the veteran's speech was slowed and flattened, and his mood 
was one of sadness.  The veteran was diagnosed with severe 
chronic PTSD.  A GAF score of 41 was assigned.  P.J.M. stated 
that the veteran demonstrated severe difficulties in social, 
occupational, and interpersonal areas of functioning.  It was 
reiterated that psychological testing indicated a severe 
degree of disability.

In July 2004, the veteran testified at a hearing before the 
Board.  He stated that he continued to experience such 
symptoms as irritability, anger, nightmares, sleep problems, 
short-term memory impairment, and panic attacks.

Pursuant to the Board's remand, the veteran was afforded 
another VA psychiatric examination in April 2007.  The 
veteran had complaints of sleep impairment except when he 
took medication.  He also reported symptoms of nightmares, 
intrusive thoughts, anger, irritability, nervousness, 
depression, hypervigilance, and some suicidal ideation.  It 
was noted that the veteran was married and that they have a 
pretty good relationship.  The veteran had few friends, but 
continued to work at his liquor store and sing in the choir 
at church.  He also enjoyed fishing by himself.  One 
examination, the examiner reported that the veteran was 
casually and appropriately dressed.  He was oriented times 
four.  The veteran's mood was down and he was somewhat angry 
and irritable.  He had reasonably good short-term memory and 
there was no evidence of a thought disorder based on 
derailment, tangentiality, or circumlocution.  The examiner 
reported that there was no evidence of impairment of thought 
process or communication that would impact his social or work 
functioning.  A diagnosis of PTSD with a GAF score of 52 was 
provided.  The examiner gave the opinion that the veteran had 
improved in the area of sleep impairment, but he had 
increased irritability and anger.  This was a significant 
problem concerning his relationship with his wife and his 
work environment.  Although he owned his own store, the 
veteran did not want many customers because they got on his 
nerves.  The examiner stated that the veteran's PTSD 
continued to produce considerable dysfunction in his capacity 
to engage in social and employment activities.  The examiner 
also stated that, at times, the impairment of functioning 
approached the severe level.

Based on the evidence associated with the record since the 
veteran filed the claim for an increase, the Board finds that 
the criteria for a 70 percent rating for PTSD have been met.  
See 38 C.F.R. § 4.130 (Diagnostic Code 9411).  The evidence 
shows that the veteran has daily depression and anxiety, 
which leads to panic attacks.  Suicidal ideation is 
documented in both the October 2000 psychological assessment 
and the April 2007 VA examination.  Significantly, the 
veteran's irritability and anger prevent him from 
establishing effective relationships, both socially and in 
employment.  Although the veteran is married, he routinely 
separates from this wife.  Moreover, while the veteran owns a 
liquor store, he would rather not have customers and this 
dramatically affects his business.  These relationships can 
hardly be considered effective relationships.

The symptoms associated with the veteran's PTSD undeniably 
satisfy the criteria for a 50 percent rating.  It is shown 
that he has such symptoms of flattened affect, panic attacks, 
some short-term memory impairment, and impaired judgment.  
The Board notes that the evidence does not reflect symptoms 
of obsessional rituals, speech other than within normal 
limits, spatial disorientation, or neglect of personal 
appearance and hygiene, which are part of the criteria for a 
70 percent rating.  However, it is not expected, especially 
with the more fully described grades of disabilities, that 
all cases will show all the findings specified.  38 C.F.R. 
§ 4.21 (2007).

In this case, some of the criteria of the 70 percent rating 
are met.  Notably, the GAF scores assigned to the veteran 
approximate moderate to serious symptoms, such as suicidal 
ideation and severe obsessional rituals.  Such scores may be 
representative of a 70 percent rating.  The veteran's PTSD 
likely results in occupational and social impairment with 
deficiencies in most areas.  With consideration of the severe 
symptomatology that has not improved, and resolving 
reasonable doubt in the veteran's favor, the evidence 
demonstrates that the veteran's service-connected PTSD is 
approximated more by the criteria of a 70 percent rating than 
the criteria for a 50 percent rating.  See 38 C.F.R. § 3.102, 
4.3, 4.7, 4.130 (Diagnostic Code 9411).  Accordingly, an 
increased rating to 70 percent is warranted throughout the 
pendency of the claim.  Hart, supra.

Even though an increased rating to 70 percent is warranted, a 
100 percent rating is not assignable at any point during the 
claim period.  Without symptoms that result in total 
occupational and social impairment, such as gross impairment 
of thought process and communication, hallucinations, 
delusions, persistent danger of hurting self or others, 
almost total memory loss, total disorientation, and an 
inability to perform daily activities, a total disability 
rating is not warranted for PTSD.  These symptoms have not 
been evidenced by the two VA examinations or the private 
assessment.  Additionally, because the veteran is in fact 
married and employed, albeit in a severely impaired manner, 
total disability is not warranted.

The above determination is based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's PTSD reflects so exceptional or 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2007).  In this case, there is no 
evidence showing that the disability results in marked 
interference with employment (i.e., beyond that contemplated 
in the evaluation assigned), or frequent periods of 
hospitalization, or evidence showing that the disability 
otherwise renders impractical the application of the regular 
schedular standards.  In fact, his disability is accurately 
reflected by the schedular criteria.  In the absence of 
evidence of such factors as those outlined above, the 
criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 50 percent for PTSD is granted, to 
the extent described above.  In reaching this conclusion, the 
Board has applied the benefit-of-the-doubt doctrine.  See 
38 U.S.C.A § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).



B. Earlier Effective Date

Generally, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.400 (2007).

The effective date of an award of increased compensation 
shall be the earliest as of which it is factually 
ascertainable that an increase in disability had occurred, if 
an application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o); Harper v. Brown, 10 Vet. App. 125 (1997).

In the July 2001 rating decision, the veteran was awarded an 
increase from 30 percent to 50 percent for service-connected 
PTSD.  The RO assigned an effective date of October 16, 2000, 
which was the date the RO received the claim for an increased 
rating.  Given the Board's decision with respect to the 
increased rating claim and the nature of the appeal, the 
Board will address whether the veteran is entitled to an 
effective date earlier than October 16, 2000, for a higher 
rating for service-connected PTSD.

The veteran's representative generally contended that the 
effective date for the current rating for PTSD should date 
back to 1969.  It is argued that the veteran experienced 
similar symptoms at that time and that he filed a claim for 
nervous condition, which should be construed as similar to 
PTSD.  Thus, the veteran's representative argued that the 
effective date should be assigned to that time period.

By way of background, the first day after the veteran 
separated from active military service was January 4, 1969.  
He subsequently filed a claim of service connection for a 
nervous condition on July 24, 1969.  That claim was 
ultimately denied by a Board decision in June 1970.  On April 
21, 1992, the veteran filed his original claim of service 
connection for PTSD.  Service connection was granted by an 
August 1992 decision and a 30 percent rating was assigned 
from the date of the claim.  In a July 1994 rating decision, 
the 30 percent rating was confirmed and continued, although 
the disability was termed a nervous condition.  The veteran 
did not appeal either of those decisions.

A review of the record since July 1994 reveals that the 
veteran's then-appointed representative filed a statement 
that was received by the RO on October 16, 2000.  The 
statement included, among other things, a request for a 
rating in excess of 30 percent for PTSD.  That statement was 
construed as an informal claim for an increase.  See 
38 C.F.R. § 3.155(a) (2000).

The earliest as of which it was factually ascertainable that 
an increased rating was warranted was in November 2000, as a 
result of the VA examination.  The veteran did submit a 
private psychological assessment that was dated October 7, 
2000, which was nine days prior to the date of claim.  
However, the assessment was not submitted to the RO until 
November 2, 2001.  Thus, it cannot be used to establish an 
earlier effective date.  See 38 C.F.R. §§ 3.157(b)(2), 
3.400(o).  Following the prior final decision in 1994, there 
was no evidence showing treatment or evaluation of PTSD that 
could be used to ascertain the severity of the disability, at 
least not until the veteran was examined for compensation 
purposes in November 2000.  Because the date of VA's receipt 
of the claim for an increase preceded the VA examination and 
VA's receipt of the private assessment, the effective date 
cannot be earlier than the date of receipt of the claim.  
Therefore, an effective date earlier than October 16, 2000, 
is not warranted for the award of a higher rating for 
service-connected PTSD.

(The Board notes that the above determination is based on the 
law pertaining to effective dates for increased rating 
claims.  Such claims, or the appeal of the assigned effective 
date, are not the appropriate avenue to attack a previously 
adjudicated issue.  Final decisions, such as the Board's June 
1970 denial of service connection for a nervous condition and 
the RO's August 1992 assignment of a 30 percent rating for 
PTSD, will be accepted as correct unless there is clear and 
unmistakable error (CUE).  See 38 U.S.C.A. §§ 5109A, 7111 
(West 2002); 38 C.F.R. §§ 3.105, 20.1400 (2007).  In this 
case, the veteran has already filed a motion for review of 
the June 1970 decision on the ground of CUE.  The Board 
denied the motion in a March 2005 decision, which was later 
affirmed by the Court.)


ORDER

A 70 percent rating for PTSD is granted from October 16, 
2000, subject to the laws and regulations governing the 
payment of monetary awards.

An effective date earlier than October 16, 2000, for award of 
an increased rating for service-connected PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


